Case 1:20-cv-22069-RNS Document 13 Entered on FLSD Docket 08/07/2020 Page 1 of 4



                              United States District Court
                                        for the
                              Southern District of Florida

   Jean Gardy Duvercy, Petitioner,         )
                                           )
   v.                                      )
                                             Civil Action No. 20-22069-Civ-Scola
                                           )
   William Barr and others,                )
   Respondents.
                                  Order of Dismissal
         Now before the Court is the Petitioner Jean Gardy Duvercy’s § 2241
  petition. For the reasons set forth below, the Court dismisses the Duvercy’s
  § 2241 petition (ECF No. 1).
        1. Relevant Factual Background
         Petitioner, Jean Gardy Duvercy, an immigration detainee at Krome Service
  Processing Center, filed a pro se petition for writ of habeas corpus pursuant to
  28 U.S.C. § 2241. Duvercy challenges the length of his detention by United States
  Immigration and Customs Enforcement (“ICE”) as unlawful because it exceeds
  ninety days. (ECF No. 1).
         Duvercy, a native and citizen of Haiti, arrived in the United States in 1993
  “without being admitted or paroled.” (ECF No. 1 at 1; ECF No. 8-6 at 3.) Although
  Duvercy’s immigration proceedings continued for nearly nine years, the first
  three years of delays resulted from his own actions. 1 The removal proceedings
  began in September 2010; and, for nearly one year, Duvercy sought multiple
  adjournments to secure counsel. (ECF No. 8-7 at 1-2.) Then, Duvercy’s counsel
  continued to seek adjournments through April 2012. (Id. at 2.) At Duvercy’s
  request, the hearing was again adjourned until February 2013. (Id.) But, in
  December 2012, Duvercy filed an application for cancellation of removal with the
  immigration court and requested the hearing be adjourned again until October
  2013. (Id.)
         Over the next few years Duvercy’s hearing was adjourned for several
  reasons including the closure of the court, to allow for the scheduling of a priority
  case and because the immigration judge was on detail or other assignment. (Id.
  at 3). It was, eventually, scheduled for October 2019. A few months before the
  hearing, Petitioner was convicted in Palm Beach County (Case No. 2017
  CF006486AMB), where he pled guilty to improper exhibition of a dangerous

        1See the immigration court’s decision outlining the procedural history.
  (ECF No. 8-6 at 3-4).
Case 1:20-cv-22069-RNS Document 13 Entered on FLSD Docket 08/07/2020 Page 2 of 4



  weapon, assault, and discharging a firearm in a residential area. (ECF No. 8-3). 2
  Duvercy appeared for the October 31, 2019 hearing; and, still, the immigration
  judge reserved the decision. (Id.) The Department of Homeland Security took
  Duvercy into custody on the same day. (ECF No. 8-1). On December 9, 2019,
  Duvercy appeared, pro se, for a bond hearing with the immigration judge. (Id. at
  3). The immigration judge denied bond because Duvercy was subject to
  mandatory detention because of the “firearm/danger.” (Id.; ECF No. 8-5).
         On May 7, 2020, the immigration judge denied Duvercy’s application for
  cancellation of removal and ordered him removed to Haiti pursuant to
  § 212(a)(6)(A)(i) of the Immigration and Nationality Act. (ECF No. 8-6 at 37). The
  immigration judge determined that Petitioner’s recent conviction for violating
  Fla. Stat. § 790.15(4) “is an offense described under [8 U.S.C. § 1227(a)(2)(C)]
  and . . . [was] statutorily ineligible for cancellation of removal.” (Id. at 33-34). On
  June 23, 2020, the immigration judge issued an order with respect to Petitioner’s
  custody. (ECF No. 12-2). Duvercy’s change in custody status was denied because
  there is “no changed circumstance”: he is a “danger” and a “flight risk” (Id.)
  Petitioner reserved his right to appeal, and his brief was due on July 22, 2020.
  (ECF No. 12-1.)
        2. Discussion
         When viewing Duvercy’s pro se pleading liberally and pursuant to Haines
  v. Kerner, 404 U.S. 519, 520-21 (1972), his sole claim is that he has been illegally
  detained by ICE in violation of his due process rights and in excess of the ninety-
  day removal period under Section 1231. (ECF No. 1 at 1-2.) The Court does not
  agree.
         Because a final order of removal has been entered, Duvercy “is no longer
  being detained pursuant to § 1226(c), which governs only detention prior to a
  final removal order.” De La Teja v. United States, 321 F.3d 1357, 1363 (11th Cir.
  2003) (emphasis in original). “Instead, he is being detained now pursuant to a
  wholly different statute, 8 U.S.C. § 1231(a), which controls the detention and
  removal of an alien subject to a final order of removal.” Id. Here, the immigration
  judge already determined that Duvercy will be deported to Haiti and issued a
  final order, which the Government attached to its response (see ECF No. 8-6),
  and therefore, § 1226 does not apply. See Jennings v. Rodriguez, 138 S.Ct. 830,
  833 (2018) (“Immigration officials are authorized to detain certain aliens in the
  course of immigration proceedings while they determine whether those aliens


        2 The immigration judge explained the “extensive criminal record” which
  included convictions for eight separate offenses, four of which occurred after
  Petitioner was placed in removal proceedings. (ECF No. 8-6 at 7, 13, 29-35.)
Case 1:20-cv-22069-RNS Document 13 Entered on FLSD Docket 08/07/2020 Page 3 of 4



  may be lawfully present in the country.”); Demore v. Kim, 538 U.S. 510, 528
  (2003) (Section 1226 “governs detention of deportable criminal aliens pending
  their removal proceedings. Such detention necessarily serves the purpose of
  preventing deportable criminal aliens from fleeing prior to or during their removal
  proceedings, thus increasing the chance that, if ordered removed, the aliens will
  be successfully removed.”).
         Section 1231 provides that, ordinarily, once a noncitizen’s order of removal
  becomes administratively final, the Government “shall” remove that person
  within 90 days. 8 U.S.C. § 1231(a). However, “[n]oncitizens who have been
  ordered removed because of certain criminal convictions, or those whom the
  Attorney General has found to be ‘a risk to the community or unlikely to comply
  with the order of removal, may be detained beyond the removal period.’” Singh v.
  U.S. Attorney General, 945 F.3d 1310, 1313 (11th Cir. 2019). Noncitizens who
  are “removable under section 1227(a)(2),” like Duvercy, “may be detained beyond
  the removal period.” 8 U.S.C. § 1231(a)(6). The immigration judge explicitly
  stated that Duvercy’s recent firearm conviction for violating Fla. Stat. § 790.15(4)
  is an offense described under 8 U.S.C. § 1227(a)(2)(C), and therefore, the
  exception set out in § 1231(a)(6) applies here.
         Although exempt from the 90-day requirement, the United States Supreme
  Court has imposed a “reasonable time” limitation on the amount of time that e
  a noncitizen can be detained under 8 U.S.C. § 1231(a)(6) prior to deportation.
  Zadvydas v. Davis, 533 U.S. 678, 682 (2001). Thus, “for the sake of uniform
  administration in the federal courts, six months is the appropriate period.” Id.
  at 680. “After the 6-month period, once an alien provides good reason to believe
  that there is no significant likelihood of removal in the reasonably foreseeable
  future, the Government must furnish evidence sufficient to rebut that showing.”
  Id. Here, a final order of deportation was issued by the immigration judge on May
  7, 2020 or about three months ago, and therefore his length of detention is
  presumed to be reasonable. Consequently, his petition challenging his continued
  detention must be dismissed.
        3. Recommendation
  In sum, the Court dismisses Duvercy’s petition for writ of habeas corpus filed
  pursuant to 28 U.S.C. § 22414 (ECF No. 1). The Court directs the Clerk to close
  this case and mail this order to the address listed below. Any pending motions
  are denied as moot.
Case 1:20-cv-22069-RNS Document 13 Entered on FLSD Docket 08/07/2020 Page 4 of 4



             Done and ordered at Miami, Florida, on August 7, 2020.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge



  cc:  Jean Gardy Duvercy
  200-464-145
  Krome Service Processing Center
  Inmate Mail/Parcels
  18201 SW 12th Street
  Miami, FL 33194
  PRO SE
